PER CURIAM
The state asks us to determine whether a bench warrant, issued other than on a supporting affidavit or sworn statement showing probable cause, will support an arrest and a search incident to arrest. In a search of defendant, incident to his arrest on a district court bench warrant, contraband was found. The circuit court granted defendant’s motion to suppress evidence of the contraband on the ground that the bench warrant had issued without a showing of probable cause.
Because the district court file has not been made a part of the record on appeal, we do not know what the district court judge had before him and are unable to determine whether the bench warrant was properly issued and, therefore, are unable to review the state’s claim of error.
Affirmed.